El Juez Asociado Su. del Tobo,
emitió la opinión' del tribunal.
El Fiscal del Distrito de Ponee formuló acusación contpa Eladio Delgado imputándole la comisión de un delito de muti-lación, perpetrado como sigue: Que el citado Eladio Delgado en o por el día 26 de abril de 1912, y en el barrio de “La Piedra” del Municipio de Barros, Distrito Judicial de Ponce, ilegal y maliciosamente acometió y agredió con un *952machete a Encarnación Oranges, infiriéndole varias heridas en las manos y en el antebrazo derecho, quedando Oranges como consecuencia de las mismas inútil de la mano derecha.
El acusado hizo la alegación de no culpable y solicitó que lo juzgara un jurado. El juicio se celebró el 14 de agosto de 1912, declarando por parte del Fiscal un perito médico, el perjudicado y una testigo, y por parte de la defensa, el acusado, un perito médico y tres testigos.
Con respecto a la inutilidad de la mano derecha de Oranges a consecuencia de una de las heridas que recibiera, am-bos peritos estuvieron substancialmente conformes en que existía. Con respecto a la forma en que se realizara el hecho, la prueba es contradictoria, pues mientras la del Fiscal tien-de a demostrar que Delgado acometió y agredió a Oranges, sin que éste antes lo provocara ni acometiera, y le causó con su machete las heridas, golpeándole aún después de haber caído Oranges al suelo, la de la defensa tiende a probar que Oranges injurió de palabras y acometió primero a Delgado y que éste no hizo más que defenderse.
El caso fué sometido al jurado por el juez, expresando en sus instrucciones con toda corrección que la prueba había resultado contradictoria en el extremo esencial a que nos hemos referido, e indicando al jurado que podía volver con un veredicto bien en favor del acusado si creía a sus testi-gos, o en contra del mismo si daba crédito a los del Fiscal.
El jurado volvió a la sala de la corte y manifestó que no había podido llegar a un acuerdo. Entonces el juez manifestó al jurado que había pensado en dar una instruc-ción de absolución perentoria al terminar la prueba, pero que no quería hacerlo e invitaba al jurado- a que reconsiderara la prueba y trajera su veredicto. El jurado se retiró nueva-mente a deliberar y volvió manifestando de nuevo que no había podido llegar a un acnerdo. Entonces el juez se ex-presó así: £íEsta corte tiene la facultad por la ley de apre-ciar la prueba y de determinar si ella es suficiente para jus-tificar un veredicto de culpabilidad, y haciendo uso de esa *953facultad la corte ordena al jurado que emita en este caso nn veredicto perentorio de absolución. El secretario regis-trará ese veredicto como dado por el jurado en corte abierta.”
Registrado el veredicto se dictó sentencia absolviendo al acusado, y contra dicha sentencia se interpuso por el Fiscal el presente recurso de apelación que autoriza el número 2 del artículo 348 del Código de Enjuiciamiento Criminal.
Toda la cuestión envuelta en este caso gira sobre la inter-pretación que deba darse al artículo 257 del Código de En-juiciamiento Criminal, que, copiado a la letra, dice así: £ ‘ Ar-tículo 257. Si en cualquier tiempo después de terminada para ambas parte la presentación de pruebas, el tribunal consi-dera éstas, insuficientes para justificar la declaración de cul-pabilidad, ordenará perentoriamente al jurado que absuelva al acusado.”
La corte sentenciadora opina que dicho artículo le da facultades para ordenar al jurado que absuelva perentoria-mente al acusado en todos los casos en que el juez estime a virtud de un análisis de las pruebas, que procede tal abso-lución.
A nuestro juicio la opinión del juez sentenciador no está bien fundada, y sostenerla equivaldría a cambiar por com-pleto las relaciones que siempre .han existido desde la crea-ción del jurado, entre el jurado como juez de los hechos y de la credibilidad de los testigos, y el juez de la corte que preside el juicio como juez de derecho.
El expresado artículo tiene un alcance más limitado. Su aplicación por parte del juez está dentro de su radio de acción como juez de derecho. Pondremos dos ejemplos para fijar nuestro criterio: 1. En nn caso de asesinato no se pre-senta prueba directa de la muerte de la persona que se alega que fué muerta. El juez debe ordenar un veredicto peren-torio de absolución. ¿Por qué? Porque la prueba aportada es insuficiente ya que la ley (Art. 206 del Código Penal), exige que se pruebe por prueba directa que la persona que se alega que fué muerta había muerto realmente. 2. En un *954caso de seducción no se aporta prueba sobre la promesa de matrimonio. El juez debe ordenar la absolución perentoria del acusado. ¿Por qué? Porque la prueba no es suficiente,. ya que la promesa de matrimonio de acuerdo con la ley (Art.. 261 del Código Penal), es un elemento integrante del delito. En ambos casos lo único que hace el juez es aplicar la ley, sin invadir las atribuciones del jurado.
Pero cuando se presenta prueba de todos los elementos esenciales del delito, y lo único que existe es que tal prueba ba sido contradicha, entonces no se trata de un caso de evi-dencia insuficiente, sino de evidencia contradictoria, y el ju-rado, y no el juez, es el llamado a resolver el conflicto. Si en tal caso el juez sustituye su juicio al juicio del jurado y ordena a éste que absuelva perentoriamente al acusado, su acción es claramente errónea, y la sentencia que se dicte basada en el veredicto así obtenido es nula y debe revocarse.
Abundante y clara jurisprudencia puede invocarse para sostener los principios establecidos en esta opinión, pero nos limitaremos a citar tres casos, uno de Massachusetts, otro de New York y otro de la Corte Suprema de los Estados Unidos.
Cuando se ha introducido evidencia competente para sos-tener todas las alegaciones materiales de una acusación, la apreciación de si la evidencia es o nó suficiente, corresponde ordinariamente al jurado en la primera instancia, y la corte obra correctamente cuando en tal caso rehúsa ordenar al jurado que absuelva al acusado. (Comm. v. Hollis, 170 Mass., 433.)
En un caso en el que se ha admitido evidencia apropiada tendente a probar todos los elementos constitutivos del cri-men y la fuerza y efecto que deba darse a dicha evidencia depende de la credibilidad de los testigos, la corte no tiene facultad para retirar el caso de la consideración del jurado, aunque opine que la evidencia no es bastante para justificar una condena. (People v. Bennett, 49 N. Y., 138, 142.)
Cuando se ha presentado evidencia apropiada y legal por *955parte del gobierno en el juicio de nna cansa criminal, evi-dencia que de ser creída sería suficiente para probar el de-lito y sostener un veredicto de culpabilidad contra la persona acusada, si se pidiera a la corte que ordenara al jurado que absolviera al acusado, tal petición debe negarse por la corte, y dicba negativa no suscita ninguna cuestión de dere-cho y esto aun cuando la evidencia por parte del acusado sea mucho más fuerte y más satisfactoria que la del gobierno. La cuestión, bajo tales circunstancias, es para el jurado y no para la corte. (France v. United States, 164 U. S., 676, 681.)
Por las razones expuestas, el recurso interpuesto debe declararse con' lugar y revocarse la sentencia apelada.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.